UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Schedul e TO TENDER OFFER STATEMENT UNDER SECTION 14(D)(1) OR 13(E)(1) OF THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 1) Petrobras Argentina S.A. (Name of Subject Company (Issuer)) Pampa Energía S.A. Marcelo Mindlin DamiÁn Mindlin Gustavo Mariani Ricardo Torres (Name of Filing Person (Offeror)) Pampa Energy Inc. (Translation of Filing Person’s Name into English) Class B Shares held by U.S. Persons, par value 1.00 Argentine peso per share, and
